Order entered October 9, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00914-CR
                                      No. 05-13-00915-CR

                                ENRIQUE MUNOZ, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                     Trial Court Cause Nos. F-1333134-K, F-1333106-K

                                            ORDER
       The record reflects that the trial court did not pronounce the sentences in the presence of

the defendant. Therefore, the trial court is ORDERED to conduct a sentencing hearing for the

sole purpose of pronouncing the sentences in the presence of the defendant, and is further

ORDERED to transmit to this Court, within THIRTY DAYS of this order, a supplemental

reporter’s record reflecting the oral pronouncement of such sentences. We further ORDER that

new judgments with the new sentencing dates be prepared and transmitted to this court in a

supplemental clerk’s record.


       These appeals are ABATED to allow the trial court to comply with this order. The clerk

of the court is directed to send copies of this order, by electronic transmission, to the Honorable
Judge Dominique Collins, Presiding Judge, Criminal District Court Number 4, Dallas County,

Texas, and to counsel for all parties.


                                                /s/    ROBERT M. FILLMORE
                                                       PRESIDING JUSTICE